                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




EDWARD BEALL,                              )
                                           )
             Plaintiff,                    )
                                           )             CIVIL ACTION NO.
VS.                                        )
                                           )             3:18-CV-0194-G (BN)
A2Z LIMOUSINE TRANS, AND                   )
JIMMY CHARDY,                              )
                                           )
             Defendants.                   )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by the plaintiff. The district

court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

court ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      The court, therefore, GRANTS plaintiff Edward Beall’s motion for a jury trial

(docket entries 31 and 37) and motion to join an additional party (docket entry 40)

but DENIES plaintiff’s motion for leave to amend (docket entry 51).
     SO ORDERED.

November 16, 2018.


                     ___________________________________
                     A. JOE FISH
                     Senior United States District Judge




                      -2-
